IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ARBOR COMPANY, A CALIFORNIA                          No. 69371
                 LIMITED PARTNERSHIP; ARBOR
                 COMPANY, A NEVADA LIMITED
                 PARTNERSHIP; DARRELL JAMES
                 GUZY, SR.; AND MARCIA 0. GUZY,
                                                                           FILED
                                    Appellants.                             APR 2 6 2016
                                vs.
                 MARY ANN GUZY; AND MARK GUZY,
                                    Respondents.

                                      ORDER DISMISSING APPEAL
                            Cause appearing, appellants' motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.

                                                          CLERK OF THE SUPREME COURT
                                                          TRACE K LINDEMAN

                                                          BY: Alif



                 cc: Hon. Nathan Tod Young, District Judge
                      Lansford Levitt, Settlement Judge
                      Bowen Hall
                      Guardian Law Group
                      Heritage Law Group, PC
                      Lemons, Grundy & Eisenberg
                      Van Tassel Law Firm
                      Douglas County Clerk




 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER

 (0).- 1947 e


                                                                        RP - 1?)1 1 I